DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 of the currently examined application (17/397,134) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent 11,151,684. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/397,134: “A machine configured for increased efficiency processing flow, comprising an arrangement of: a plurality of stages configured to process an execution graph that includes a plurality of logical nodes with defined properties and resources associated with each logical node of the plurality of logical nodes; each stage comprising: a command buffer, the command buffer holding control information; data buffers, the data buffers holding input, and, or output data necessary to stream a temporary data between each logical node of the execution graph…”, though it is a slight variation from claim 1 of U.S. Patent 11,151,684: “A machine configured for increased efficiency processing flow, comprising an arrangement of: a plurality of stages configured to process an execution graph that includes a plurality of logical nodes with defined properties and resources associated with each logical node of the plurality of logical nodes; each stage comprising: a command buffer, wherein the command buffer comprises a recirculating ring buffer holding control information; data buffers, wherein the data buffers comprise recirculating ring buffers holding input, and, or output data necessary to stream a temporary data between each logical node of the execution graph…“, is similar in scope and would provide analogous processing of logical nodes using command buffer information. Table I listed below is provided to show which claims in the current application 17/397,134 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,151,684. Table II is provided below to show how the claimed limitations from independent claim 1 of the current application 17/397,134 map to independent claim 1 of U.S. Patent 11,151,684.

TABLE 1
Current Application: 17/397,134
Claims  1, 2, 3,  4, 5,  6,  7, 8, 9,  10,  11 
U.S. Patent: 11,151,684 
Claims  1, 3, 4,  5, 6,  7,  8, 9, 10, 11, 12 


TABLE II
Current Application: 17/397,134 (Claim 1)
U.S. Patent: 11,151,684 (Claim 1)
1.A machine configured for increased efficiency processing flow, comprising an arrangement of: 
a plurality of stages configured to process an execution graph that includes a plurality of logical nodes with defined properties and resources associated with each logical node of the plurality of logical nodes;

1.A machine configured for increased efficiency processing flow, comprising an arrangement of: 
a plurality of stages configured to process an execution graph that includes a plurality of logical nodes with defined properties and resources associated with each logical node of the plurality of logical nodes;

each stage comprising: 
a command buffer, the command buffer holding control information; 
data buffers, the data buffers holding input, and, or output data necessary to stream a temporary data between each logical node of the execution graph, wherein the control information comprises any of, or combination of, an execution command and, or a command related to synchronization between the logical nodes; and

each stage comprising: 
a command buffer, wherein the command buffer comprises a recirculating ring buffer holding control information; 
data buffers, wherein the data buffers comprise recirculating ring buffers holding input, and, or output data necessary to stream a temporary data between each logical node of the execution graph; and

a data producer, wherein the data producer is configured to stall from writing control information into the command buffer upon the command buffer being full, preventing command buffer over-writing, which prevents the data buffers from being over-written.
	
a data producer, wherein the data producer is configured to stall from writing control information into the command buffer upon the command buffer being full, preventing command buffer over-writing, which prevents the data buffers from being over-written.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649